Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slachter et al. [US 11,079,687 B2].
As per claims 1, 8, 14, taking claim 1 as exemplary, a method comprising:
identifying, by a computing system, structures of an integrated circuit capable of being fabricated utilizing a lithographic mask described by mask layout data [column 20, lines 1-25; column 44, lines 35-55];
determining, by the computing system, failure rates for the identified structures by integrating a distribution of manufacturing parameters during fabrication over process windows for the identified structure [column 13, lines 22-41; column 28, lines 44-column 29, line 4; column 52, lines 49-67; column 53, line 56-column 54, line 40];
determining, by the computing system, frequency of occurrences for the identified structures in the integrated circuit from the mask layout data [column 27, lines 31-33; column 44, line 64-column 45, line 4]; and
generating, by the computing system, a die yield metric for the integrated circuit based, at least in part, on the failure rates for the identified structures and frequency of occurrences for the identified structures in the integrated circuit [column 30, lines 1-10; column 55, lines 11-27; column 56, lines 38-53].
As per claims 2, 9, 15, further comprising generating, by the computing system, the process windows for the identified structures based, at least in part, on a lithographic response of the mask layout data and a failure definition for the integrated circuit [column 30, lines 23-39, 65-column 31, line 46].
As per claims 3, 10, 16, further comprising applying, by the computing system, a probability density function corresponding to the distribution of the manufacturing parameters during fabrication to the process windows for the identified structures to generate the failure rates for the identified structures [column 25, lines 10-21].
As per claims 4, 11, 17, wherein generating the die yield metric for the integrated circuit further comprises aggregating the failure rates for the identified structures based, at least in part, on the frequency of occurrences for the identified structures in the integrated circuit [column 27, lines 31-33; column 30, lines 1-10; column 44, line 64-column 45, line 4; column 55, lines 11-27; column 56, lines 38-53].
As per claims 5, 12, 18, further comprising setting, by the computing system, values for the manufacturing parameters for use during fabrication of the integrated circuit based, at least in part, on the die yield metric for the integrated circuit [column 46, lines 10-21; column 67, lines 40-41].
As per claims 6, 13, 19, further comprising predicting, by the computing system, an error tolerance from a critical dimension for the structures in the integrated circuit based, at least in part, on the die yield metric [column 23, lines 15-27; column 55, lines 11-41].
As per claims 7, 20, wherein the manufacturing parameters correspond to a focus of light exposed through the lithographic mask onto the integrated circuit and an exposure dose for the light [column 30, lines 36-39; column 54, lines 41-58].
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. The Examiner respectfully argues that Slachter et al. anticipates a broadest reasonable interpretation of the claimed subject matter. The Applicant appears to argue that the order of steps is not disclosed in the reference. However, the claim language does not expressly limit such a narrow reading. For example, the amended claim language for determining failure rates is anticipated by Slachter et al. in considering that the identified structures are process window limiting patterns upon which the features are determined in terms of probability density functions. Failure rates are determined by integrating a probability distribution function, or distribution of manufacturing parameters during fabrication over process windows for the identified structures. Thus, the Examiner respectfully maintains that Slachter et al. anticipates the broadly claimed subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Wei [US 7,941,768 B1] at least at column 11, lines 41-50, 52-56.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851